                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                         DOCKET NO: 1:18-CV-00175-MOC-WCM

RONALD WAYNE SPANN,                               )
                                                  )
                     Plaintiff,                   )
                                                  )
              vs.                                 )                    ORDER
                                                  )
FRANK PERRY, et al.,                              )
                                                  )
                     Defendants.                  )

       THIS MATTER is before the Court on Plaintiff’s Motion for Clarification (#37),

by which the pro se Plaintiff seeks clarification of this Court’s Order dated October 18,

2019 (#36). Having considered the matter, the Court enters the following order.

                                             ORDER

       IT IS, THEREFORE, ORDERED that Plaintiff’s Motion for Clarification (#37) is

GRANTED, and the Court’s prior Order is clarified as follows: the Court adopted the

Memorandum and Recommendation of the magistrate judge, and thus granted the motion

to “dismiss Plaintiff’s official capacity claims against Defendant and Plaintiff’s individual

capacity claim against Defendant for medical malpractice.” (#36 at 2). The Court denied

the motion to dismiss Plaintiff’s claim alleging that Defendant acted with deliberate

indifference to his medical needs, in violation of 42 U.S.C. § 1983. (#34 at 14–15).

                                   Signed: November 26 2019
                                     2019
